DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 10/22/2020 Final Office Action, claims 1, 3-11, 15-24, and 27 were pending. Claims 6 and 9 were rejected, while claims 1, 3-11, 15-24, and 27 were objected to. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 is entered.
In Applicant’s 11/04/2020 Reply, claims 3, 4, 6, 9, 15-24, and 27 were amended. Claims 28-31 were added. 
Claims 1, 3-11, 15-24, and 27-31 remain pending. 

Information Disclosure Statement
The information disclosure statement submitted 10/20/2020 was properly filed in compliance with 37 CFR 1.97 and considered.
 
Remarks and Amendments
	Claims 6 and 9 were rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:

    PNG
    media_image1.png
    268
    625
    media_image1.png
    Greyscale

	Applicant amended claims 6 and 9 to no longer depend from claim 1, obviating this rejection which is hereby withdrawn. 
	Claims 1, 6, 9, 10, and 15 were objected to for lack of consistency in referencing “rosa canina fruit oil” and “rosa canina oil (rose muscat)(rose hip).”
	Applicant amended the claims to consistently refer to “rosa canina fruit oil,” obviating this rejection which is hereby withdrawn. 
	Claims 3 and 4 were objected to as each depends from claim 2, which was canceled.
withdrawn. 
	Claims 5, 7, 8, 11, and 20-22 were objected to for dependence on a rejected base claim or non-allowable claim.
	As there are no outstanding rejections or objections remaining, this objection is withdrawn.
Claims 16-19, 23, 24, and 27 were objected to under 37 CFR 1.75(c) as being in improper form. Each of these claims was a multiple dependent claim depending from another multiple dependent claim.
Applicant amended the claims to remove instances of multiple dependencies, obviating this objection which is hereby withdrawn. 

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Examiner’s Amendment corrects claim 1 (11/04/2020) to reflect the amendments made 08/13/2020 that were not carried over to the present claim amendments. Specifically, present claim 1 fails to include the same language as used in the 08/13/2020 iteration, with regards to “and citrus medica vulgaris etrog oil, or an extract thereof.” 
Please amend present claim 1 by inserting “and citrus medica vulgaris etrog oil, or an extract thereof,” after “(or extract thereof,” and before “wherein the punica granatum oil”:
Claim 1:  A healing composition useful in the healing or treatment of skin conditions wherein the composition comprises punica granatum oil (pomegranate seed oil) having about 80% punicic acid, rosa canina fruit oil, inula viscosa oleoresin (or extract thereof), and citrus medica vulgaris etrog oil, or an extract thereof, wherein the punica granatum oil is unoxidized, wherein the punica granatum oil comprises 3-6% of the composition, the rosa canina oil comprises 2-5% of the composition, the inula viscosa oleoresin comprises 0.05 -1.5% of the composition; and the citrus medica vulgaris etrog oil, or an extract thereof comprises 0.1 - 2 % of the composition.

Conclusion
Claims 1, 3-11, 15-24, and 27-31 are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655